[LETTERHEAD OF BSP SECURITIES] February 9, 2017 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Community First Bancshares, Inc. Registration Statement on Form S-1 (Registration Number 333-215041) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Community First Bancshares, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 12:00 Noon on February 13, 2017, or as soon thereafter as may be practicable. Very Truly Yours, By: /s/ Mark Saunders Name: Mark Saunders Title: Managing Director & Principal
